 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 833 
In the House of Representatives, U. S.,

November 7, 2009
 
RESOLUTION 
Honoring the 60th anniversary of the establishment of diplomatic relations between the United States and the Hashemite Kingdom of Jordan, the 10th anniversary of the accession to the throne of His Majesty King Abdullah II Ibn Al Hussein, and for other purposes. 
 
 
Whereas the Hashemite Kingdom of Jordan achieved independence on May 25, 1946;  
Whereas the United States recognized Jordan as an independent state in a White House announcement on January 31, 1949;  
Whereas diplomatic relations and the American Legation in Jordan were established on February 18, 1949, when United States diplomat Wells Stabler presented his credentials as Chargé d’Affaires in Amman;  
Whereas for 60 years, the United States and Jordan have enjoyed a close relationship. spanning a gamut of issues from the search for peace in the Middle East, the socioeconomic development of the Jordanian people, and the threat to both posed by al Qaeda and other foreign terrorist organizations;  
Whereas King Hussein charted a moderate path for his country during his many years on the throne;  
Whereas the United States has been Jordan’s strongest international partner for over 50 years;  
Whereas throughout his reign, King Hussein looked for opportunities to realize his dream of a more peaceful Middle East by working to solve intra-Arab disputes and engaging with successive Israeli Prime Ministers in the search for peace;  
Whereas King Hussein and Israeli Prime Minister Yitzhak Rabin signed the historic Jordan-Israel peace treaty in 1994, ending nearly 50 years of a formal state of war between the neighboring countries;  
Whereas the United States lost a close friend and a crucial partner when King Hussein passed away in 1999;  
Whereas King Hussein was succeeded by his son, King Abdullah II, who has continued his father’s work to improve the lives of the Jordanian people while also seeking to bring peace to the region;  
Whereas in the aftermath of the September 11, 2001, terrorist attacks, Jordan has been an instrumental partner in the fight against al Qaeda, has provided crucial assistance in Iraq, and has coped with the responsibility of hosting more than a half-million Iraqi refugees, a total equal to roughly 10 percent of Jordan’s population;   
Whereas King Abdullah II has been a leading Arab voice in trying to reaffirm that, as stated in his 2004 Amman Message, True Islam forbids wanton aggression and terrorism, [and] enjoins freedom of religion, peace, justice and good-will to non-Muslims.;   
Whereas in November 2005, al Qaeda terrorists struck three hotels in Amman, Jordan, killing 60 individuals—including four Americans—and wounding 115, and uniting the people of Jordan and the United States in grief; and  
Whereas King Abdullah II begins his second decade on the Jordanian throne by redoubling his efforts for peace in the region as the Jordan-United States partnership enters its seventh decade: Now, therefore, be it  
 
That the House of Representatives— 
(1)commemorates the 60th anniversary of the close relationship between the United States and the Hashemite Kingdom of Jordan;  
(2)expresses its profound admiration and gratitude for the friendship of the Jordanian people;  
(3)congratulates His Majesty King Abdullah II on 10 years of enlightened and progressive rule; and  
(4)shares the hope of His Majesty King Abdullah II and the Jordanian people for a more peaceful and free Middle East.  
 
Lorraine C. Miller,Clerk.
